Citation Nr: 0417654	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-17 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lumbosacral strain.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux.

3.  Entitlement to an initial compensable evaluation for 
sinusitis with allergic rhinitis.

4.  Entitlement to an initial compensable evaluation for 
chondromalacia patellae, right knee.

5.  Entitlement to an initial compensable evaluation for 
chondromalacia patellae, left knee.

6.  Entitlement to an initial compensable evaluation for 
prostatitis.

7.  Entitlement to an initial compensable evaluation for 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina.

The veteran testified in a travel Board hearing in December 
2003 before the undersigned.  His testimony, as well as a 
written statement submitted on the day of the hearing, 
indicate his desire to withdraw the issues of increased 
rating for urticaria, psoriasis, and burn scars.  (Board 
Transcript (BT.) at p. 2).  Accordingly, the Board no longer 
has jurisdiction of these issues.  In accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999), the remaining 
issues in this case have been rephrased to reflect that the 
veteran is appealing the initial evaluation assigned for 
lumbosacral strain, gastroesophageal reflux, sinusitis with 
allergic rhinitis, chondromalacia patellae, right knee, (and 
left knee), prostatitis, and bilateral flat feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's travel Board testimony reveals his contention 
that the June 2002 VA compensation and pension physical 
examination (C&P examination) was inadequate for rating 
purposes.  Specifically, his testimony indicates the examiner 
failed to note that he reviewed the veteran's records, failed 
to ask pertinent questions, and failed to take certain 
measurements.  (BT. at p. 3).  Testimony also indicates the 
service-connected disabilities on appeal have all worsened 
since the June 2002 C&P examination.  (BT. at p. 9).  See VA 
O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has 
undergone an increase in severity since the time of the last 
VA examination).  

Review of the June 2002 C&P examination report reflects no 
mention of reviewing the veteran's claims file.  In this 
regard, the Board notes the claims file includes service 
medical records, VA outpatient records and private outpatient 
records showing various complaints and treatment pertaining 
to sinuses, digestive symptoms, orthotics for the feet, knee 
symptoms, and back symptoms from 1999 to 2002, and two prior 
VA C&P examination reports.

Testimony indicates the veteran has nasal blockage(s) and he 
experiences incapacitating episodes of sinusitis.  (BT. at p. 
7).  The June 2002 examination report fails to describe any 
episodes of sinusitis or address the absence or extent of 
nasal blockages.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(2003).  The Board also notes no x-rays of the sinuses were 
done.

Testimony indicates the veteran has had increased frequency 
in going to the bathroom.  Specifically, he uses the bathroom 
at least once hourly during the day and twice during the 
night.  (BT. at p. 8).  Review of the examination report 
demonstrates no discussion of urinary frequency, voiding 
difficulties, or incontinence.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2003).  

In regard to the evaluation of the veteran's lumbosacral 
strain and chondromalacia, right knee and left knee, the 
Board notes the discussion of functional impairment does not 
appear to be complete.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  
DeLuca v. Brown, 8 Vet. 202 (1995).  Also, regarding the 
evaluation of the veteran's lumbosacral strain, the Board 
notes during the pendency of the appeal, there have been two 
revisions to Diagnostic Code 5295 (Lumbosacral strain).  38 
C.F.R. § 4.71a, DC 5295 (2002) (effective prior to September 
23, 2002); 38 C.F.R. § 4.71a, DC 5293 (2002) (effective 
September 23, 2002); 38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).  The RO advised the veteran of the 
September 2002 revision and considered it in the July 2003 
Supplemental Statement of the Case.  The June 2002 C&P 
examination appears to have addressed the criteria for 
incapacitating episodes, albeit only by inference.  However, 
the September 2003 revision introduces the General Rating 
Formula for Diseases and Injuries of the Spine as an 
alternative method for evaluating lumbosacral strain.  These 
revisions have not been considered.  Generally, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  VAOPGCPREC 7-2003 (November 19, 2003).  

The veteran's testimony also indicated additional pertinent 
treatment records.  (BT. at pp.10-12).

In light of the veteran's contention that his service-
connected disabilities have increased in severity, the 
numerous aspects indicating the June 2002 C&P examination was 
inadequate, and the revisions in the applicable evaluation 
criteria, the Board is of the opinion that a new examination 
is in order.  38 C.F.R. § 4.2 (2003); see also Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) (inadequate examination 
frustrated judicial review).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED for the following developmental action:

1.  Ensure that the notice requirements of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been 
met, to include notifying the veteran and his 
representative of any information, and any medical 
or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the 
claims for entitlement to compensable evaluations 
for the claimed disorders and informing him of 
which information and evidence he was to provide to 
VA and which information and evidence VA would 
attempt to obtain on his behalf.  Additionally, the 
veteran should be informed to provide any evidence 
in his possession that pertains to the claim.  

Subsequently, request the following records, 
identified by the veteran during his travel Board 
hearing, and associate these records with the 
claims file:

(a) VA outpatient records from VA 
Medical Center, Charleston, South 
Carolina, from August 2001 to present;

(b) All pertinent records from A.M.L., 
M.D. after August 2000 to the present; 
(BT at p. 9)

(c) Records of back treatment from T. 
Medical of Charleston, S.C., from 
January 2003. (BT at p. 10)

2.  Arrange for an orthopedic examination 
to determine the nature and severity of 
the veteran's lumbosacral strain, 
bilateral flat feet, chondromalacia, 
right knee, and chondromalacia, left knee 
disabilities.  The claims file, or copies 
of pertinent documents located therein, 
and a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  It 
is of high importance that the veteran's 
entire claims file, to include the 
service medical records, be made 
available to, and be reviewed by, the 
examiner in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All indicated studies must be 
conducted.  

(a) The examiner should describe the 
manifestations of the veteran's 
lumbosacral strain in accordance with 
pertinent former and revised criteria for 
rating that disorder.  Specifically, the 
examiner should state the total duration 
of incapacitating episodes, if any, over 
the past 12 months (an "incapacitating 
episode" being a period of acute signs 
and symptoms due to lumbosacral strain 
that requires bed rest prescribed by and 
treatment by a physician).  All indicated 
studies should be conducted and all 
clinical findings should be reported in 
detail.  The examiner should annotate the 
report as to the range of motion, in 
degrees, of the low back and the right 
and left knees.  

(b) The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his chondromalacia, 
right knee and chondromalacia, left knee 
and offer an opinion as to whether there 
is adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain, as to both the 
right knee and the left knee.  All 
indicated studies should be conducted and 
all clinical findings should be reported 
in detail.  

(c) The examiner should also provide 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back, the right knee, or the left knee.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups; to 
the extent possible, he/she should 
express such functional loss in terms of 
additional degrees of limited motion.  
All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.   

(d) The examiner should identify all 
symptoms attributable to the veteran's 
service-connected bilateral flat feet.  
The examiner should state whether or not 
there is evidence of marked pronation; 
extreme tenderness of plantar surfaces of 
the feet; marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances; marked deformity 
(pronation, abduction, etc.); pain on 
manipulation and use accentuated; 
indication of swelling on use; or 
characteristic callosities.  The examiner 
should also indicate whether there is 
weight-bearing over or medial to the 
great toe, inward bowing of the tendo 
Achillis, or pain on manipulation and use 
of the feet.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Arrange for a genitourinary 
examination by a physician familiar with 
dysfunctions of the genitourinary system 
to determine the nature and extent of 
the service-connected prostatitis.  It 
is of high importance that the veteran's 
entire claims file, to include the 
service medical records, be made 
available to, and be reviewed by, the 
examiner in this case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  All appropriate 
laboratory tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  

The examination should include notation 
of the extent to which the veteran 
experiences voiding dysfunction or 
urinary tract infection or renal 
dysfunction, whichever is more 
predominant, to include, instances of 
urinary leakage and urinary 
incontinence.

The examiner should also state whether 
there is any 
relief realized with the use of 
medication; urine leakage requiring the 
use of absorbent materials, and if so, 
how often these materials must be 
changed; problems with urinary 
frequency, and if so, the medical 
probability that urinary frequency is 
related to prostatitis and a description 
of the time intervals between voiding; 
or any problems with obstructed voiding, 
and if so, the nature and degree 
thereof.  The examiner should further 
describe the nature and degree of renal 
dysfunction, if present.        

4.  Arrange for a general medical 
examination to determine the nature and 
severity of the veteran's 
gastroesophageal reflux, and sinusitis 
with allergic rhinitis.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  It is of high 
importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to, 
and be reviewed by, the examiner in this 
case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All indicated studies must be conducted.  

(a) The examination report must include 
findings as to the presence or absence 
of gastroesophageal reflux symptoms 
including persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, regurgitation, substernal, arm 
or shoulder pain productive of 
considerable impairment of health.  

(b) The examination report must include 
a detailed history regarding the 
frequency and severity (incapacitating 
and non-incapacitating) of episodes of 
sinusitis on a yearly basis, and 
findings as to the presence or absence 
of polyps and the percentage of 
obstruction of nasal passage as to each 
side.  

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim.  
38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). 

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
lumbosacral strain; gastroesophageal 
reflux; sinusitis with allergic 
rhinitis; chondromalacia patellae, right 
knee; chondromalacia patellae, left 
knee; prostatitis; and bilateral flat 
feet.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


